DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-05-17.  Claims 1-2, 4, 6-8, 10, 12-13 are pending, following Applicant's cancellation of claims 5, 11.  Claims 1, 7, 13 is/are independent.
The rejection(s) of claims under 35 U.S.C. § 112 are withdrawn in view of Applicant’s amendments.

Reasons for Allowance
The prior art of record (in particular, U.S. Publication 20170223052 A1 to Stutz (hereinafter "Stutz '052") in view of U.S. Publication 20170019425 to Ettema et al. (hereinafter "Ettema '425") in view of U.S. Publication 20180375897 to Kawasaki et al. (hereinafter "Kawasaki '897")) does not disclose, with respect to claim 1, "determine whether an instruction received from the first network is for isolating the first terminal from the first network based on a table stored in the one or more memories that indicates types of the instruction" and conditioning other claim limitations upon said determination in the recited context.  Rather, Stutz '052 discloses detecting malicious activity on a first device and isolating first device [Stutz '052 ¶ 0058, 0136].  Stutz '052 further discloses identifying a second device at an address targeted by the malicious activity and redirecting the malicious activity to a node on a honey network that emulates the functions/behaviors of the second node [Stutz '052 ¶ 0097, 0117-0121].  Thus, Stutz '052 induces the attacker to continue interacting with the honey network node so that intelligence can be collected about the attacker and its methods [Stutz '052 ¶ 0110, 0122].  To this, Ettema '425 adds assigning the honeynet node the same IP addresses as the defended network so as to avoid counter detection [Ettema '425 ¶ 0044, 0070].  Additionally, Kawasaki '897 teaches forwarding malicious traffic to the honey network node via MAC address change [Kawasaki '897 ¶ 0115].  However, even take together, the prior art of record does not disclose or suggest all of the claimed features.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 7 and 13 , features corresponding to those of claim 1  in the respective context(s).
Dependent claims 2, 4, 6, 8, 10, 12 are allowed in view of their respective dependence from claims 1, 7, and 13.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THEODORE C PARSONS/Primary Examiner, Art Unit 2494